Exhibit 10.1

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

RECOUPMENT POLICY AND

NON-SOLICITATION ACKNOWLEDGEMENT AND AGREEMENT

This Recoupment Policy and Non-Solicitation Acknowledgement and Agreement (this
“Agreement”) is entered into effective as of                     , between
Science Applications International Corporation (the “Company”) and the Company
employee named on the signature page of this Agreement (“Employee”).

RECITALS

A. The Human Resources and Compensation Committee of the Company’s Board of
Directors has adopted a Recoupment Policy (the “Policy”) allowing the Company to
recover compensation paid to Employee in certain circumstances;

B. The Company has invested significant resources in building valuable
relationships with employees and customers and wishes to protect these
relationships from solicitation by Employee for a period of time if Employee
leaves the Company; and

C. In consideration of and as a condition to the receipt of future annual cash
and stock-based awards, performance-based compensation and other forms of cash
or equity compensation under the Company’s 2006 Equity Incentive Plan, as
amended, and any other plans or programs adopted by the Company after the date
of this Agreement (collectively, “Awards”), Employee and the Company are
entering into this Agreement.

The Company and Employee hereby agree as follows:

1. RECOUPMENT POLICY

(a) Employee acknowledges receipt of the Policy, a copy of which is attached to
this Agreement as Appendix A and is incorporated into this Agreement. Employee
has read and understands the Policy, has had the opportunity to ask questions to
the Company regarding the Policy and acknowledges and agrees that the Policy
shall apply to Awards granted to Employee. Any applicable Award agreement, Award
statement or terms and conditions relating to any future Awards made to Employee
shall be deemed to include the restrictions imposed by the Policy.

(b) The recoupment of Awards pursuant to the Policy and this Agreement shall not
in any way limit or affect the Company’s right to pursue disciplinary action or
dismissal, take legal action or pursue any other available remedies available to
the Company. This Agreement and the Policy shall not replace, and shall be in
addition to, any rights of the Company to recoup Awards from its executive
officers under applicable laws and regulations.

2. NON-SOLICITATION

(a) Employee agrees that, both while employed by Company and for one year
afterward, Employee will not solicit or attempt to solicit any Company employee
to leave his or her employment with Company or to violate the terms of any
agreement or understanding that Employee may have with Company. The foregoing
obligations apply to both direct and indirect actions on Employee’s part, and
applies to actions taken for Employee’s own benefit, as well as to actions
intended to benefit any other person, business or entity.



--------------------------------------------------------------------------------

(b) For one year after termination of employment with Company, Employee will not
participate in any solicitation of any customer or prospective customer of
Company concerning any business that:

(i) involves the same programs or projects for that customer in which employee
was personally and substantially involved during the 12 months prior to
termination of employment; or

(ii) has been, at any time during the 12 months prior to termination of
employment, the subject of any bid, offer or proposal activity by Company in
respect of that customer or prospective customer, or any negotiations or
discussions about the possible performance of services by Company to that
customer or potential customer, in which Employee was personally and
substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which Company provides (or may reasonably provide) goods or services.

3. MISCELLANEOUS

(a) Employee acknowledges that Employee’s execution of this Agreement is in
consideration of, and is a condition to, the receipt by Employee of future
Awards from the Company; provided, however, that nothing in this Agreement shall
be deemed to obligate the Company to make any Awards to Employee in the future.

(b) This Agreement will be governed by and construed in accordance with the laws
of the State of Virginia, without regard to the laws of Virginia that would
result in the application of the laws of any other state. This Agreement may be
executed in two or more counterparts, and by facsimile and electronic
transmission, each of which will be deemed to be an original but all of which,
taken together, shall constitute one and the same Agreement.

The parties have executed this Agreement effective as of the date first written
above.

 

EMPLOYEE        SCIENCE APPLICATIONS INTERNATIONAL CORPORATION     

 

       By:  

 

     Signature         

Brian F. Keenan

Executive Vice President, Human Resources

    

 

              Print Name              



--------------------------------------------------------------------------------

Appendix A

Recoupment Policy

adopted by the

Human Resources and Compensation Committee

of SAIC, Inc. and Science Applications International Corporation

This recoupment policy (“Policy”) of the Human Resources and Compensation
Committee (“Committee”) describes the general principles the Committee will
apply in exercising its discretion to require covered compensation to be repaid
to the Company in the event of:

 

  •  

A material restatement of the Company’s financial or operating results upon
which the compensation was originally paid, regardless of Detrimental Conduct
(as defined below); or

 

  •  

Fraud or intentional misconduct, regardless of whether related to a restatement
of financial results, if the fraud or intentional misconduct has a negative
impact on the Company’s financial condition or results of operations or results
in serious reputational harm to the Company (“Detrimental Conduct”).

This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.

Covered Employees

This Policy applies to the following employees of the Company and its
subsidiaries:

 

  •  

Officers subject to Section 16 of the Securities Exchange Act;

 

  •  

Executives who report directly to the Company’s Chief Executive Officer;

 

  •  

Business Unit General Managers;

 

  •  

Other employees designated by the Committee from time to time; and

 

  •  

Employees involved in Detrimental Conduct.

Amount of Compensation

In the case of a material restatement, the amount of compensation that is
recoverable from a covered employee will not exceed the difference between:

 

  i. The amount of all annual short-term cash incentives paid to the covered
employee after the adoption of this Policy plus the value of all performance
shares issued after the adoption of this Policy, and

 

  ii. The amount of all such annual short-term cash incentives and the value of
performance shares issued that would have been made or issued based on the
restated financial results.

In cases of Detrimental Conduct, the amount of compensation that is recoverable
from the employee who committed the Detrimental Conduct will not exceed the
amount, whether or not deferred, of: (i) all annual short-term cash incentives
paid; (ii) performance shares issued; (iii) all stock that vests under other
equity awards; (iv) gains realized upon the exercise of stock options; and
(v) gains realized upon the subsequent sale of vested stock and shares acquired
on the exercise of stock options, in each case during the period subsequent to
Detrimental Conduct or within 24 months prior to the commencement of the
Detrimental Conduct, whichever is greater.



--------------------------------------------------------------------------------

Forms of Recovery

The Company may seek recovery of the amount of compensation from any of the
following sources, in addition to other remedies it may have (e.g., legal
action):

 

  •  

Incentive compensation paid or awarded after the adoption of this Policy,
whether or not deferred, including: (i) all annual short-term cash incentives
paid; (ii) performance shares issued after the adoption of this Policy;
(iii) stock vesting under equity awards made after the adoption of this Policy;
(iv) gains realized upon the exercise of stock options awarded after the
adoption of this Policy; and (v) gains realized upon the subsequent sale of
vested stock or shares acquired on the exercise of stock options referred to in
(ii) through (iv) above;

 

  •  

Future payments of incentive compensation;

 

  •  

Cancellation of outstanding equity awards; and

 

  •  

Reduction in or cancellation of future equity awards

In addition, in cases of Detrimental Conduct, Company may seek recovery of such
amount from any of the above sources even if paid or awarded prior to the
adoption of this Policy.

Covered Period

In cases not involving Detrimental Conduct, the repayment obligation expires
unless steps have been taken to restate financial statements by the end of the
third year following the fiscal year in question.

For cases involving Detrimental Conduct, the repayment obligation expires six
years after the act of Detrimental Conduct.

Enforcement and Interpretation

The Human Resources and Compensation Committee shall be responsible for
enforcement and interpretation of this Policy in its sole discretion, subject to
the applicable plan and award agreements and to applicable laws and regulations.
In determining the amount and form of recovery to pursue, the Committee may
consider such factors as it deems relevant, including without limitation, the
factors contributing to the need for a restatement, the nature and severity of
Detrimental Conduct, legal and tax considerations and other facts and
circumstances relating to a particular case.

Adopted June 18, 2009